EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A sheet product dispenser comprising:
a housing defining a product containing chamber and comprising a peripheral wall and a skirt extending inwardly from an upper edge of the peripheral wall, the skirt having comprising an opening defined therein and providing access to the product containing chamber; 
at least one product size adjustment plate insertable in the product containing chamber, detachably engageable with the housing, and obstructing at least partially the opening when engaged with the housing; 
a product holding platform inserted in the product containing chamber and translatably mounted to the housing, the product holding platform being configured to support a stack of sheet products thereon, the at least one product size adjustment plate being detachably engageable with the housing in vicinity of the product holding 

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 11 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A sheet product dispenser comprising:
a housing defining a product containing chamber;
a product holding platform inserted in the product containing chamber and translatably mounted to the housing, the product holding platform being configured to support a stack of sheet products thereon; and
at least one product size adjustment plate insertable in the product containing chamber and detachably engageable with the housing in vicinity of the product holding platform, the at least one product size adjustment plate being exposed outside of the housing when inserted in the product containing chamber to limit a surface area of the stack of 
wherein the housing includes guiding tracks extending in the product containing
chamber, the product holding platform having protruding tabs having an end slidably engaged with the guiding tracks, and the at least one product size adjustment plate including at least one elongated slot being substantially aligned with a respective one of the guiding tracks with a respective one of the protruding tabs extending into the at least one elongated slot…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 23 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 
A sheet product dispenser comprising:
a housing defining a product containing chamber and comprising guiding tracks extending in the product containing chamber; 
a product holding platform inserted in the product containing chamber and being slidably engaged with the guiding tracks, the product holding platform being configured to support a stack of sheet products thereon; and
at least one product size adjustment plate insertable in the product containing chamber and detachably engageable with the housing in vicinity of the product holding platform 

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651